DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Fraden et al (US 2017/0007998).
Regarding claim 1, Fraden et al teach a method of detecting a microscopic body stored in a plurality of receptacles formed separately from each other (Para. 0129-0139, 0144: proteins in array of microwells detected with optical microscopes), the method comprising the steps of: (]) introducing a solvent into a space between a lower layer part in which the receptacles are formed and an upper layer part facing a surface of the lower layer part in which surface the receptacles are formed, wherein the solvent contains the microscopic body (Para. 0149, Fig. 18A-B: droplet in microwell 2130 contains protein through microchannel 2125.  it is noted that upper and lower depends on the orientation of the device); (2) introducing gas into the space to substitute the solvent containing the microscopic body in the space by the gas and thereby form a droplet of the solvent in the receptacles, wherein the droplet contains the microscopic body (Para. 0150: flowing gas though the microchannel 2125 displaces the oil that contained the droplet; the oil combined with the droplets are being read on the solvent that contains the droplet with the microscopic body); and (3) detecting the microscopic body present in the droplet optically, electrically, and/or magnetically (Para. 0144: optical microscope detecting the crystals).
Regarding claim 3,10,16  Fraden et al teach further comprising means for suppressing transpiration of the droplet. (Para. 0150: water saturated air suppresses transpiration of the droplet.  It is noted that “means for suppressing transpiration” are described as providing water vapor to the droplets: see Para. 0044 of specification)
Regarding claim 4,11,17 Fraden et al teach wherein an aspect ratio of each of the receptacles is equal to or larger than 1. (Fig. 18A shows height greater than width; Para. 0110 different shapes and at least one dimension larger than a dimension of the channel)
Regarding claim 5, Fraden et al teach prior to the step (2), a step of bringing the gas into contact with water. (Para. 0150: stream of saturated water vapor flowed into the microchannel).  
Regarding claim 6, 13, 19 Fraden et al teach wherein a reservoir is formed in the lower layer part such that the solvent is allowed to be held in the reservoir, the reservoir having an internal volume larger than an internal volume of each of the receptacles.  (Para. 0120: large reservoir larger than several 100 microwells)
Regarding claim 7, 14, 20 Fraden et al teach wherein the steps (2) and (3) are performed in a humid environment. (Para. 0150; saturated water vapor)
Regarding claim 8, Fraden et al teach wherein the solvent contains a highly hydratable substance. (Para. 0150; saturated water vapor)
Regarding claim 9,15 Fraden et al teach a substance detection device comprising: a substrate that includes a lower layer part in which a plurality of receptacles are formed and an upper layer part facing a surface of the lower layer part in which surface the receptacles are formed , wherein a microscopic body is allowed to be stored in the receptacles, the receptacles being formed separately from each other: a liquid feeding unit that introduces a solvent containing the microscopic body into a space between the lower layer part and the upper layer part of the substrate (Para. 0149, Fig. 18A-B: droplet in microwell 2130 contains protein through microchannel 2125.  it is noted that upper and lower depends on the orientation of the device); an air feeding unit configured to introduce gas into the space to substitute the solvent containing the microscopic body in the space by the gas and thereby form a droplet of the solvent in the receptacles, wherein the droplet contains the microscopic body (Para. 0150: flowing gas though the microchannel 2125 displaces the oil that contained the droplet; the oil combined with the droplets are being read on the solvent that contains the droplet with the microscopic body); and a detector that detects the microscopic body present in the receptacles optically, electrically, and/or magnetically.(Para. 0129-0139, 0144: proteins in array of microwells detected with optical microscopes).  Specifically regarding claim 15, the substrate is connected to the channel, thus capable of "detection device to which a substrate can be mounted". 
Regarding claim 12, 18, Fraden et al teach the air feeding unit includes a tank in which the gas is brought into contact with water. (Para. 0123, 0178: reservoir filled with distilled water vapors to redissolve the droplets)  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraden (US 2017/0007998) in view of Gong (US 2016/107159).
Regarding claim 2, Fraden et al teach a method of optically detecting a microscopic body stored in a plurality of receptacles formed separately from each other, the microscopic body being detected optically (Para. 0129-0139, 0144: proteins in array of microwells detected with optical microscopes) the method comprising the steps of: (I) introducing a solvent into a space between a lower layer part in which the receptacles are formed and an upper layer part facing a surface of the lower layer part in which surface the receptacles are formed, wherein the solvent contains the microscopic body (Para. 0149, Fig. 18A-B: droplet in microwell 2130 contains protein through microchannel 2125.  it is noted that upper and lower depends on the orientation of the device): (2) introducing gas into the space to substitute the solvent containing the microscopic body in the space by the gas and thereby form a droplet of the solvent in the receptacles, wherein the droplet co (Para. 0150: flowing gas though the microchannel 2125 displaces the oil that contained the droplet; the oil combined with the droplets are being read on the solvent that contains the droplet with the microscopic body); ; and (3) detecting optical properties of the droplet. (Para. 0144: optical microscope detecting the crystals).
  Fraden is silent to detecting on the basis of a change in absorbance and/or fluorescence of a chromogenic substrate.  
Gong teach a microfluidic device with controlling fluid flow with an array of wells such as proteins and crystals (Para. 0112).  Gong teach the detecting using fluorescence with chromogenic probes (Para. 0048, 0049, 0062).  It is desirable to provide a detection within wells fluorescence with a chromogenic probe to assay various analytes that can be tagged with fluorescent probes.  Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the optical detection in Fraden for the fluorescence with a chromogenic probe of Gong to provide the above advantage of assaying various analytes that can be tagged with fluorescent probes.
Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive. 
Applicant argues that Fraden fails to teach "gas into the space to substitute the solvent containing the microscopic body in the space by the gas and thereby form a droplet of the solvent in the receptacles," because Applicant argues that Fraden resorts to oil to function as a sealant, but not the gas as acting as a sealant.   This is not convincing because the limitation does not require the gas as acting as a sealant.  The claim requires the gas substitutes the solvent that contained the microscopic body in the space above the receptacles.   It is maintained that the gas displaces the oil that contained the droplet (the oil combined with the droplets are being read on the solvent that contains the droplet with the microscopic body).   After the gas has replaced the oil, the droplet that remains in the microwells would be sealed by the gas after it displaced the oil.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/Primary Examiner, Art Unit 1798